DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 depends from Independent Claim 1, and is an exact duplicate of Claim 12.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1) and further in view of Leibu et al (US 2012/0138420 A1).

Regarding Claim 1, Wendell teaches a currency processing system (100, 500), as illustrated at figures 1 and 12, comprising: a housing (570) with a coin input area (110) configured to receive a batch of coins; one or more coin receptacles (580) operatively coupled to the housing (570): and
a coin processing unit (114, 502) operatively coupled to the coin input area and the one or more coin receptacles  (580) to transfer coins therebetween, the coin processing unit (114, 502) including:
a linear array of  sensors (406), as mentioned at paragraph 86 and as illustrated at figure 9, configured to sense each of the coins and output signals indicative of coin image information for processing the coins, as mentioned at paragraph 86, i.e., “the optical sensor 406 is adapted to discriminate between valid and invalid coins and to identify the denomination of coins”, and paragraph 87, i.e., “[t]he radial position of the queuing channel 402 is moved outward a distance such that the diameter of the smallest coin to be processed (e.g., the dime in the US coin set) is moved beyond the outer periphery 404 of the sorting head 400 to obtain optical information from the coin”.  Note also paragraph 87 states “[a] controller of the coin processing system 100 then processes the optical information obtained from each coin by the optical sensor 404 (406) sic”.  Note that the outer periphery is (404).
Regarding Claim 1, Wendell does not expressly teach 
a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.
Regarding Claim 1, House teaches a currency processing system, as mentioned at col. 1, lines 20-25, i.e., “[i]n vending machines, automatic teller machines (ATMs), etc., a coin discriminating apparatus is incorporated…”, implied and suggested of comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing: and
a coin processing unit, i.e, noting figure 3 illustrates a coin rolling past coil array (1) along a coin race, operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, indicative of coin image information for processing the coins, as mentioned at col. 2, lines 22-28, i.e., “[u]sing the detected impedances as surface displacement irregularities information, distribution of the impedances over the entire surface of the coin is plotted in the form of a histogram showing the impedance along the abscissa and the numbers of eddy current induction coils along the ordinate, thereby acquiring features of the surface displacement irregularities”.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a non-optical linear coil array as taught by House, in Wendell’s coni processing system, for the purpose of obtaining electromagnetic information about the coin surface in addition to the optical information and to therefore increase coin authentication and denomination determination accuracy.
wherein the signals indicative of coin image information include a plurality of traces corresponding to a plurality of chords scanned by the linear array of non-optical imaging sensors, and wherein the plurality of traces is used to create a coin image.
Regarding Claim 1, Wendell does not expressly teach, but Leibu teaches wherein the signals indicative of coin image information include a plurality of traces, corresponding to a plurality of chords, i.e,, as mentioned at paragraph 39, second sentence, “diameters A-B and C-D and also many chords parallel with these two diameters”, and as illustrated in figures 17-19, scanned by the linear array of non-optical imaging sensors  (70, 72, 70’, 72’) as illustrated , and wherein the plurality of traces, construed to mean “paths”, is used to create a coin image, as mentioned at paragraphs 39-42.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the signals indicative of coin image information include a plurality of traces corresponding to a plurality of chords scanned by the linear array of non-optical imaging sensors, and wherein the plurality of traces is used to create a coin image, as taught by Leibu, in Wendell’s coin sorting device for the purpose of determining coin diameters, for example, as another parameter used to authenticate said coins.


wherein the linear array of non-optical imaging sensors (1) includes a plurality of electromagnetic imaging sensors, i.e, coils (2), aligned rectilinearly adjacent one another, as illustrated in figure 2.
Regarding Claim 3, House teaches wherein the linear array of non-optical imaging sensors (1) includes a plurality of magnetic in-field or remanence imaging sensors, i.e coils (2), aligned rectilinearly adjacent one another, as illustrated in figure 2.  Note that the term “remanence” is defined by https://www.dictionary.com/ as referring to “the magnetic flux that remains in a magnetic circuit after an applied magnetomotive force has been removed.”  Since House’s coil based sensors operate according to common eddy current induction principles, which operate to sample the residual/remaining magnetic flux in the circuit after the coin has passed, and sends the signals generated to the controller (22) and microprocessor (21) accordingly.
Regarding Claim 7, House teaches, wherein the linear array of non-optical imaging sensors is configured to sense one or more surfaces of each of the coins, as illustrated in figure 3, noting the surface of passing coin (10) is substantially facing the entire array of coils (2).
Regarding Claim 8, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination 
Regarding Claim 9, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information  and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
Regarding Claim 10, Wendell teaches wherein the coin processing unit (114, 502) is a disk-type coin processing unit, as illustrated in figures 1, 8, 10 and 12, and wherein the coin processing unit (114, 502) further includes:
a rotatable disk (118, 120) configured to impart motion to the coins: and a sorting head (112) having a lower surface generally parallel to and adjacent the rotatable disk (118, 120), the lower surface forming a plurality of shaped regions configured to guide the coins, as illustrated in figures 2 and 14a, for example, responsive to motion imparted by the rotatable disk (118, 120), to a plurality of exit stations (261-268) through which the coins are discharged from the coin processing unit (114, 502) to the one or more coin receptacles (580), and
wherein the light source of optical imaging sensors (802) is mounted in the sorting head (702), facing the rotatable disk (118, 120).
Regarding Claim 10, note again that House teaches a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, as discussed above.
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a linear array of non-optical imaging sensors in the form of a coil array, as taught by House, in Wendell’s sorting head, since Wendell already teaches an optical sensor (802) in said sorting head (702) facing the rotatable disk (118, 120) and such a coil sensor array would output added data used by Wendell’s device in addition to the optical sensor data in order to more accurately authenticate coins.
Regarding Claim 11, House teaches , further comprising an electronics circuit, as illustrated at figures 7 and 8, operable to excite each of the using electric energy, magnetic energy, or electromagnetic energy, as mentioned at col.6, lines 5-10, for example, wherein the linear array of non-optical imaging sensors (1) is operable to capture a response of each of the excited coins (10), the signals indicative of coin image information being representative of the captured response, as illustrated in figures 10 and 11 and as mentioned at col. 1, line 50-col. 2, line 29.
wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips), as mentioned at paragraph 46, last two sentences, i.e., “pad 118 rotates at a speed of approximately three hundred revolutions per minute (200 r.p.m.)…and the pad rotates at a speed of about 350 r.p.m.”.
Regarding Claim 13, official notice was taken that it would have been obvious to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 2 dots per inch (dpi), to provide either more or less resolution depending upon the desired image accuracy required.
In Applicant’s response received 8/17/20, Applicant did not address the taking of official notice.  As such, it is considered common knowledge and well-known in the art to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi), which includes 2 dots per inch, depending upon the resolution accuracy desired.  This is also considered admitted prior art.  See MPEP 2144.03(C).
Regarding Claim 14, House teaches an imaging processing circuit (22, 23, 24, 25, 26), as illustrated in figure 7, operatively coupled to the linear array (1) of non-optical sensors (2) being configured to process the signals indicative of coin image information therefrom; and 
a processor (21) operatively coupled to the image processing circuit (22, 23, 24, 25, 26) and configured to examine the processed signals and generate therefrom an image for each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
Regarding Claim 15, see rejection of Claim 1, above.
Regarding Claim 16, see rejection of Claim 2, above.
Regarding Claim 17, see rejection of Claim 3, above.
Regarding Claim 19, see rejection of Claim 7, above.
Regarding Claim 20, see rejection of Claim 11, above.
Regarding Claim 20, see rejection of Claim 12, above.
Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1) and further in view of Straumann et al (US 2010/0294617 A1).
Regarding Claims 4 and 18, Wendell teaches the system as described above.
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.

Regarding Claim 4, Straumann teaches wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another, as mentioned at paragraph 41, which mentions using capacitive sensors as an alternative to optoelectronic sensors.
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a capacitive imaging sensor as taught by Straumann in Wendell’s coin sorter since it is one of several alternative sensors for sensing coins based on the energy used and the desired accuracy and features of the output required.
Regarding Claim 18, see rejection of Claim 4, above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1) and further in view of Blake et al (US 2006/0175176 A1).
Regarding Claim 5, Wendell teaches the system as described above.
wherein the linear array of sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another
Regarding Claim 5, Wendell does not expressly teach, but Blake teaches wherein the linear array of sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another, as mentioned at paragraph 41.
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an ultrasonic imaging sensor as taught by Blake in Wendell’s coin sorter since it is one of several alternative sensors for sensing coins based on the energy used and the desired accuracy and features of the output required.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1) and further in view of Jonsson et al (US 2013/0068586 A1).
Regarding Claim 6, Wendell teaches the system as described above.
Regarding Claim 6, Wendell does not expressly teach wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another.
Regarding Claim 6, Jonsson teaches, wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another, as mentioned at paragraph 83, which mentions the use of an “electromagnetic fluorescence detector”.
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a fluorescence imaging sensor as taught by Jonsson, in Wendell’s coin sorter since it is one of several alternative sensors for sensing coins based on the energy used and the desired accuracy and features of the output required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7-10, 13-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, 12, 17 and 18 of copending Application No. 16/902,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites a currency processing system comprising a housing, disk-type coin processing unit with a sensor assembly including a linear array of sensors, the linear array of sensors includes a plurality of non-optical sensors.


See the Claim Chart as follows.

       16/120,252 Claim Limitations           Application 16/902,094 Claim Limitations   

Claim 1
A currency processing system comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; and
a coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
Claim 1:  A currency processing system comprising:
a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; and a disk-type coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, 




a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.

the coin processing unit including: a sensor assembly including a linear array of sensors,
wherein the linear array of sensors is configured to sense coins processed by the coin processing unit, and to output a signal indicative of coin image information for processing the coins, and
wherein the linear array of sensors includes a plurality of non-optical sensors.





wherein the signals indicative of coin image information include a plurality of traces corresponding to a plurality of chords scanned by the linear array of non-optical imaging sensors, and wherein the plurality of traces is used to create a coin image.  Note the specification at paragraph 165, which 




Claim 2
wherein the linear array of non-optical imaging sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.
Claim 2: wherein the plurality of non-optical sensors of the linear array of sensors includes a plurality of eddy current sensors.

Claim 10:  wherein the plurality of non-optical sensors of the linear array of sensors further includes at least one other type of magnetic or electromagnetic sensor.












Claim 3
wherein the linear array of non-optical imaging sensors includes a plurality of magnetic in-field or remanence imaging sensors aligned rectilinearly adjacent one another.




Claim 4
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.




Claim 5
wherein the linear array of non-optical imaging sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.




Claim 6
wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another





Claim 7
wherein the linear array of non-optical imaging sensors is configured to sense all or substantially all of a top surface of each of the coins.
See Claim 1, above.


						
Claim 8
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid.

Claim 17 :  a processor operatively coupled to the linear array of sensors, wherein the processor is configured to:
receive the signal indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins; and
analyze the signal indicative of coin image information and generate therefrom a coin image.




Claim 9
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins.
Claim 18:  a processor operatively coupled to the linear array of sensors, wherein the processor is configured to:
receive the signal indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins; and
analyze the signal indicative of coin image information and generate therefrom a coin image.




Claim 10
wherein the coin processing unit is a disk-type coin processing unit wherein the coin processing unit further
includes:
a rotatable disk configured to impart motion to the coins: and a sorting head having a lower surface generally parallel to and adjacent the

the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit
stations through which the coins are discharged from the coin processing unit to the one
or more coin receptacles, and
wherein the linear array of non-optical imaging sensors is mounted in the sorting head, facing the rotatable disk.

wherein the coin processing unit further includes:
a rotatable disk configured to impart motion to a plurality of the coins, a sorting head having a lower surface generally parallel to and adjacent the rotatable disk, the lower surface forming a plurality of shaped regions configured to guide the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit stations through which the coins are discharged from the coin processing unit to the one or more coin 




Claim 11
further comprising an electronics circuit operable to excite each of the coins using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of 
optical imaging sensors is operable to capture a response of each of the excited coins, the signals indicative of coin image information being representative of the captured response.





Claim 12
wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips).
  



Claim 13
wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi).

Claim 8:  wherein images of the coins having a resolution of at least 50 dots per inch (dpi) are generated from the signal indicative of coin image information.




See rejection of Claim 1, above




Claim 15
See rejection of Claim 1, above




Claim 16
See rejection of Claim 2, above







Claim 17
See rejection of Claim 3, above




Claim 18
See rejection of Claim 4, above




Claim 19
See rejection of Claim 7, above





Claim 20
See rejection of Claim 11, above




Claim 21
See rejection of Claim 12, above




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-9, 11 and 12 of U.S. Patent No. US 10,068,406 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites a currency processing system comprising a housing, disk-type coin processing unit with a sensor assembly including a linear array of sensors, the linear array of sensors includes a plurality of non-optical sensors.

See the Claim Chart as follows.
       16/120,252 Claim Limitations           Patent 10,068,406 Claim Limitations   
Claim 1
A currency processing system comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; and
a coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
Claim 1:  A currency processing system comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; a disk-type coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including: a rotatable disk configured to impart motion to a plurality of the coins, a sorting head having a lower surface generally parallel to and adjacent the rotatable disk, the lower surface forming a plurality of shaped regions configured to guide the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit stations through which the coins are discharged from the coin processing unit to the one or more coin receptacles, 




a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.

and a linear array of sensors mounted to, adjacent or within the sorting head adjacent the rotatable disk, the linear array of sensors being configured to sense each of the coins on the rotatable disk and output a signal indicative of coin image information for processing the coin; wherein the disk-type coin processing unit and the linear array of sensors process coins at a rate of at least approximately 10,000 coins per minute (cpm).






wherein the signals indicative of coin image information include a plurality of traces corresponding to a plurality of chords scanned by the linear array of non-optical imaging sensors, and 







Claim 2
wherein the linear array of non-optical imaging sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.
Claim 2:  wherein the linear array of sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.











Claim 3
wherein the linear array of non-optical imaging sensors includes a plurality of magnetic in-field or remanence imaging sensors aligned rectilinearly adjacent one another.
Claim 3:   wherein the linear array of sensors includes a plurality of magnetic field or remanence imaging sensors aligned rectilinearly adjacent one another.



Claim 4
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.
Claim 4:  wherein the linear array of sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.



Claim 5
wherein the linear array of non-optical imaging sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.
wherein the linear array of sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.



Claim 6
wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging 





Claim 7
wherein the linear array of non-optical imaging sensors is configured to sense all or substantially all of a top surface of each of the coins.
Claim 7:  wherein the linear array of sensors is configured to sense all or substantially all of a top surface of each of the coins.


						
Claim 8
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid.

Claim 8 :  a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom whether each of the coins is valid or invalid. 



Claim 9
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins.
Claim 9:  a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins. 



Claim 10
wherein the coin processing unit is a disk-type coin processing unit wherein the coin processing unit further
includes:
a rotatable disk configured to impart motion to the coins: and a sorting head 
rotatable disk, the lower surface forming a plurality of shaped regions configured to guide
the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit
stations through which the coins are discharged from the coin processing unit to the one
or more coin receptacles, and
wherein the linear array of non-optical imaging sensors is mounted in the sorting head, facing the rotatable disk.






Claim 11
further comprising an electronics circuit operable to excite each of the coins using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of 
optical imaging sensors is operable to capture a response of each of the excited coins, the signals indicative of coin image information being representative of the captured response.

Claim 11:  an electronics circuit operable to excite each of the coins on the rotatable disk using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of sensors is operable to capture a response of the excited coin, the coin image information signals being representative of the captured response.



Claim 12
wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips).
  Claim 1:  wherein the disk-type coin processing unit and the linear array of sensors process coins at a rate of at least approximately 10,000 coins per minute (cpm), 





Claim 13
wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi).

Claim 12:  wherein the coin image information signal output by the linear array of sensors is sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi).



Claim 14
See rejection of Claim 1, above




Claim 15
See rejection of Claim 1, above




Claim 16
See rejection of Claim 2, above







Claim 17
See rejection of Claim 3, above




Claim 18
See rejection of Claim 4, above




Claim 19
See rejection of Claim 7, above





Claim 20
See rejection of Claim 11, above




Claim 21
See rejection of Claim 12, above




s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 7, 11, 13, 15, 26 and 36 of U.S. Patent No. US 9,870,668 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites a currency processing system comprising a housing, disk-type coin processing unit with a sensor assembly including a linear array of sensors, the linear array of sensors includes a plurality of non-optical sensors.

See the Claim Chart as follows.
       16/120,252 Claim Limitations                Patent 9,870,668  Claim Limitations   
Claim 1
A currency processing system comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; and
a coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
Claim 1:  A currency processing system comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing; a disk-type coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including: a rotatable disk configured to impart motion to a plurality of the coins, a sorting head having a lower surface generally parallel to and adjacent the rotatable disk, the lower surface forming a plurality of shaped regions configured to guide the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit stations through which the 




a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.

a linear array of non-optical sensors mounted to, adjacent or within the sorting head adjacent the rotatable disk, the linear array of sensors being configured to sense each of the coins on the rotatable disk and output a signal indicative of coin image information for processing the coin; wherein the coin image information signal output by the linear array of sensors is sufficient to generate a coin image with a resolution of at least two (2) dots per inch (dpi).





Claim 2
wherein the linear array of non-optical imaging sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.
Claim 26:  wherein the linear array of sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.

See also Claims 5, 26-30 and 35 as further examples. 











Claim 3
wherein the linear array of non-optical imaging sensors includes a plurality of magnetic in-field or remanence imaging 




Claim 4
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.




Claim 5
wherein the linear array of non-optical imaging sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.




Claim 6
wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another




Claim 7
wherein the linear array of non-optical imaging sensors is configured to sense all or substantially all of a top surface of each of the coins.
Claim 36:  
and at least one processor configured to receive the coin image signals from the linear array of sensors and generate therefrom an image of a surface of each of the coins.


						
Claim 8
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid.

Claim 13 :  a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom whether each of the coins is valid or invalid.
See also Claims 14 and 24



Claim 9
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom a denomination, a fitness, or 
a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom a 



Claim 10
wherein the coin processing unit is a disk-type coin processing unit wherein the coin processing unit further
includes:
a rotatable disk configured to impart motion to the coins: and a sorting head having a lower surface generally parallel to and adjacent the
rotatable disk, the lower surface forming a plurality of shaped regions configured to guide
the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit
stations through which the coins are discharged from the coin processing unit to the one
or more coin receptacles, and
wherein the linear array of non-optical imaging sensors is mounted in the sorting head, facing the rotatable disk.

See Claim 1, above. 




Claim 11
further comprising an electronics circuit operable to excite each of the coins using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of 
optical imaging sensors is operable to capture a response of each of the excited coins, the signals indicative of coin image information being representative of the captured response.

an electronics circuit operable to excite each of the coins on the rotatable disk using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of sensors is operable to capture a response of each excited coin, the coin image information signals 

See also Claim 35 



Claim 12
wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips).
  Claim 2:  wherein the linear array of sensors is configured to sense the coins on the rotatable disk at a linear speed of at least 300 inches per second (ips).

Claim 3: wherein the linear array of sensors is configured to sense the coins on the rotatable disk at a linear speed of at least 50 inches per second (ips).

See also Claims 19, 23 and 25  




Claim 13
wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi).

Claim 22:  wherein the coin image information signal output by the linear arrays of sensors is sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi).



Claim 14
See rejection of Claim 1, above




Claim 15
See rejection of Claim 1, above




Claim 16
See rejection of Claim 2, above







Claim 17
See rejection of Claim 3, above




Claim 18
See rejection of Claim 4, above




Claim 19
See rejection of Claim 7, above





Claim 20
See rejection of Claim 11, above




Claim 21
See rejection of Claim 12, above.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9, 12, 16 and 17 of U.S. Patent No. US 9,508,208 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites a currency processing system comprising a housing, disk-type coin processing unit with a sensor assembly including a linear array of sensors, the linear array of sensors includes a plurality of non-optical sensors.

See the Claim Chart as follows.
       16/120,252 Claim Limitations                Patent 9,508,208 Claim Limitations   
Claim 1
A currency processing system comprising: a housing with a coin input area configured to receive a batch of 
a coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
A currency processing system comprising: a housing with a 




a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.

a linear array of non-optical imaging sensors mounted to, adjacent or within the sorting head adjacent the rotatable disk, the linear array of sensors being configured to sense each of the coins on the rotatable disk and output a signal indicative of coin image information for processing the coin.





Claim 2
wherein the linear array of non-optical imaging sensors includes a plurality of 
wherein the linear array of sensors includes a 











Claim 3
wherein the linear array of non-optical imaging sensors includes a plurality of magnetic in-field or remanence imaging sensors aligned rectilinearly adjacent one another.
Claim 3:  wherein the linear array of sensors includes a plurality of magnetic field or remanence imaging sensors aligned rectilinearly adjacent one another.



Claim 4
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.
Claim 4:  wherein the linear array of sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.



Claim 5
wherein the linear array of non-optical imaging sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.
Claim 5:  wherein the linear array of sensors includes a plurality of ultrasonic imaging sensors aligned rectilinearly adjacent one another.



Claim 6
wherein the linear array of non-optical imaging sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another
Claim 6:  wherein the linear array of sensors includes a plurality of time-decay fluorescence imaging sensors aligned rectilinearly adjacent one another.



Claim 7
wherein the linear array of non-optical imaging sensors is configured to sense all or substantially all of a top surface of each of the coins.
Claim 12:  
wherein the linear array of sensors is configured to sense all or substantially all of a top surface of each of the coins.


						
Claim 8
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid.

Claim 7 :  further comprising a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom whether each of the coins is valid or invalid.




Claim 9
further comprising a processor operatively coupled to the linear array of non-optical imaging sensors to receive the signals indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins.
Claim 8:  further comprising a processor operatively coupled to the linear array of sensors to receive the coin image information signals and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins.



Claim 10
wherein the coin processing unit is a disk-type coin processing unit wherein the coin processing unit further
includes:
a rotatable disk configured to impart motion to the coins: and a sorting head having a lower surface generally parallel to and adjacent the
rotatable disk, the lower surface forming a plurality of shaped regions configured to guide
the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit

or more coin receptacles, and
wherein the linear array of non-optical imaging sensors is mounted in the sorting head, facing the rotatable disk.






Claim 11
further comprising an electronics circuit operable to excite each of the coins using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of 
optical imaging sensors is operable to capture a response of each of the excited coins, the signals indicative of coin image information being representative of the captured response.

Claim 9:  further comprising an electronics circuit operable to excite each of the coins on the rotatable disk using electric energy, magnetic energy, or electromagnetic energy, wherein the linear array of sensors is operable to capture a response of the excited coin, the coin image information signals being representative of the captured response.

See also Claim 25



Claim 12
wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips).
  Claim 16:  wherein the linear array of sensors is configured to sense the coins on the rotatable disk at a linear speed of at least 50 inches per second (ips).

See also Claims 19, 23 and 25  




Claim 13
wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a 

wherein the coin image information signal output by the linear array 



Claim 14
See rejection of Claim 1, above




Claim 15
See rejection of Claim 1, above




Claim 16
See rejection of Claim 2, above







Claim 17
See rejection of Claim 3, above




Claim 18
See rejection of Claim 4, above




Claim 19
See rejection of Claim 7, above





Claim 20
See rejection of Claim 11, above




Claim 21
See rejection of Claim 12, above.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Meyer ‘648 is cited as another example of a coin validator and processing apparatus with a coin path, as illustrated in figure 5 and with a linear array as mentioned at col. 7, lines 51-63, with chord length measurements being taken based upon the linear array sensors, as mentioned at abstract, for example.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 12, 2021